Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/2/2022 has been entered.

Status of the application
3.	Claims 1-26, 30-35 are pending in this office action.
Claims 1, 13, 22, 24 , 25 have been amended.
Claims 34, 35 are new.
Claims 1-26, 30-35 have been rejected. 

Claim Objections
4.	Claim 26 9sobjected to because of the following informalities:  Claim 26 repeats the phrase “by weight of the chewing gum composition” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-26, 34,35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein such process recites only one mixing step”. It is unclear what specific “mixing step” is intended to mean. The reason is, preparation of liquid phase is by mixing polyol syrup, and introducing powder fraction to dissolve in the liquid phase are by mixing also. Therefore, it is unclear that the method has “one mixing step”. However, examiner is interpreting that the mixing step at claim 1(4) is between liquid phase having other water -soluble ingredients and mixed with gum base. 
Claim 26 recites the limitation “functional ingredients”. However, claim 26 
depends on claim 1. Claim 1 does not recite any phrase “functional ingredients”. There is insufficient antecedent basis for this limitation in the claim.
It is known that the ingredients of claim 1 are, in general, functional ingredients. Therefore, if we consider an additional functional ingredient, and/or “optional’ ingredients of claim 1 can be additionally considered in claim 26, then claims 1 and 26 should be amended to do so in order to overcome the indefiniteness of claim 26. 
Regarding claims 14, 15, claim 14 recites “are chosen from” and claim 15 recites “is chosen from”. However, ideally, claims 14, 15 may be written in the format of Markush language e.g. “selected from the group consisting of” A, B, C and D. 


Claim Rejections - 35 USC § 103
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	 The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a.	 Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1-22, 25, 26, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel et al. (WO 2016/001191 A, English Translation) in view of Friello et al. USPN 4208431 in view of NPL Thaubias et al. (Conference paper 2013: presented, 10" World congress on preventive Dentistry 2013 —Budapest Hungaryl-Oct 9-12, Poster # 144) and as evidenced by NPL Dried maltitol.

11.	 Regarding claims 1, 25, 26, Brendel et al. discloses a fat free, gelatin free chewing gum having 5-50% by weight of gum base ( claim 13), and fiber can be starch or resistant starch 0.1 to 50 wt.% or preferably 1-6 wt.% ([0025], [0063], [0064], [0072], [0108]) which are used to make  a chewing paste, devoid of fat, gelatin and/or sugar and sweetener can be polyols in liquid and/or powder form ([0138])  and it can be maltitol, xylitol mannitol, sorbitol to make sugarless chewing gum ([0130], [0131]). 
Brendel et al. also discloses that and starch hydrolysate (e.g. can be maltodextrin [0024]) plus vegetable fiber (i.e. can be resistant starch [0063]). advantageously replace the fat but maintains organoleptic property ([0022]).
Brendel et al. also discloses that sweetener, starch hydrolysate and fiber can be mixed in a mixing tank, and, therefore, it represents “liquid phase” because these are belonging to other than insoluble gum base and are soluble in water ([0139]). Brendel et al. also discloses that polyols can be liquid form also ([0138]). It is to be noted that these ingredients are functional ingredients because they have specific functions e.g.  fiber etc. and, therefore, meet claim 26.
Brendel et al. also discloses that base gum is mixed with rest of the additives and mixed in a kneader and when dough reaches a temp. of about 50-degree C, a chewing gum paste is made ([0133], Example 3.4 and [0296]- [0301]) and ready for further processing to make final product which meets amended claim 1(4), and claims 30-33.  If we consider the disclosure as a whole, one of ordinary skill in the art can mix the ingredients to make a homogeneous mixture in liquid form using water for water soluble components ([0132]) and then mixing with water insoluble gum base at 50-degree C (at least in [0132], [0133], Example 3.4 and [0296]- [0301]) to make chewing paste to meet claims 1(4), claims 30-33. 
Brendel et al. discloses polyols in liquid and/or powder form ([0138]). 
However, Brendel et al. is silent about (i) amended claim 1(1) which is “the weight ratio between the amount of water introduced by the polyol syrup and the amount of starch is between 1 to 4” and amended claim 1(1) and “ratio 1 to 2” as claimed in claim 13 and also (ii) Non-cariogenic agent of claim 1(3).
With respect to (i),  Friello et al. discloses a method of making a chewing gum comprising water soluble phase having aqueous softener which is polyol e.g. sorbitol syrup (col 5 lines 17, 20-22, 60-67) and a thickener e.g. modified food starch, maltodextrin etc. (col 5 lines 17, 20-22, 60-67) and the sorbitol syrup can be 65-80% solid and 2-30% present in chewing gum composition (col 6 lines 10-15) and gum base is in an amount which balances the formula (col 6 lines 20-25) and the ratio between maltodextrin (or modified starch) :aqueous softener (sorbitol syrup having 65-80% solid) is 2:1 to 1:1 (col 6 lines 3-10). Therefore, sorbitol syrup has 65-80% solid means water content is 35-20% which is e.g., if considered 2-30% (col 6 lines 12-15), then it meets the range amount of water introduced by the polyol syrup: amount of starch” is 1:4 as claimed in claim 1 (1) and claim 13.
Therefore, the ratio as claimed in claim 1 is interpreted as the ratio between aqueous plasticizer (liquid polyol) and thickener in the composition and aqueous plasticizer is presented in terms of water content amount. Therefore, it is understood from the disclosure that this ratio determines the increased (or desired) body and strength which may be necessary for efficient sheeting of the gum (col 6 lines 4-9). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brendel et al. by including the teaching of Friello et al. to include polyol syrup and thickener in an amount so that the ratio provides desired increased body and strength which may be necessary for efficient sheeting of the gum (col 6 lines 4-9). Therefore, it meets claim 1(1). 
It is also considered as Result Effective Variable. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polyol syrup and thickener (i.e. modified starch, maltodextrin etc.)  in Brendel et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired increased body and strength which may be necessary for efficient sheeting of the gum (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is to be noted that claim 1(2) is optional. However, Brendel et al. discloses it may contain flavor also ([0154]). 
With respect to (ii), NPL Thaubias et al. discloses that maltitol is non-cariogenic (pages 1-3) and this maltitol is Sweet Pearl maltitol (Under Introduction) which can be powder form as is evidenced by NPL Dried Maltitol (dehydrated) (pages 1-3).
It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols (e.g. at least in [0035], [0059] of Kasbe et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and under Conclusion).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. ([0022], [0035]) with the polyol e.g. maltitol which is non-cariogenic (NPL Thaubias et al. pages 1-3).

12.	 Regarding claims 2, 3, if we consider example 3.4 ([0282]-[0290]) of Brendel et al., it represents step 4 of claim 1 from which claims 2, 3 depends on. Brendel et al. also discloses that in one embodiment, further gum base can also be mixed with chewing paste in order to provide desired shape ([(0162]). Brendel et al. also discloses that part of gum base mixed at step 5 after paste is made and part at step 3 of claim 1 ([0161], [(0162]) in order to provide desired shape and texture e.g. desired crispiness etc. (at least in [0131], [0158]- [0163] of Brendel et al.) of the final product. Brendel et al. disclose gum base contains many ingredients ([0128]) and is understood many are non-cariogenic.
It is also to be noted and as discussed above, maltitol is non-cariogenic as disclosed by NPL Thaubias et al. (pages 1-3). It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brendel et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol into liquid phase which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and Under Conclusion).
Regarding the sequential steps, for claims 1-3, it is also to be noted that Brendel et al. in view of Fierro et al. and NPL Thaubias et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the salt to the wheat flour and the rice flour before adding the hot water.

13. 	Regarding claim 4, Brendel has many embodiments and in one embodiment Brendel discloses that preferably sweetener is polyol and it can be maltitol, xylitol mannitol, sorbitol to make sugarless chewing gum ([0111]).  

14. 	Regarding claims 5, 6, 7, 17-19, Brendel et al discloses that the confectionery product can be one or more sweetening agent which includes polyols which include xylitol, maltitol, sorbitol, mannitol etc.  ([0111]) can contain preferably 25-85% by eight of sweetener ([0112]) of claims 5, 6, 7, 17-19.

15. 	Regarding claim 8, Brendel et al. disclose that starch can be introduced into the liquid phase which can represent fiber can be starch or resistant starch 0.1 to 50 wt.% or preferably 1-6 wt.% ([0064]- [0072]) to represent fiber ([0072]). 

16. 	Regarding claims 9-12, Brendel et al. discloses that starch hydrolysate can be maltodextrin having DE 2.0 ([0028]). Brendel et al. also discloses 0.1 to 25% starch hydrolysate ([0045]) and starch hydrolysate can be maltodextrin also ([0028]).

18. 	Regarding claims 14, 15, as discussed, Brendel discloses that polyol can be maltitol also to make sugarless chewing gum ([0111]). It is to be noted that and as discussed above, maltitol is non-cariogenic as disclosed by NPL Thaubias et al. (pages 1-3). It is to be noted that in the polyol syrup, maltitol can contribute some amount (less or minimal also) in combination with many polyols (e.g. at least in [0035], [0059] of Kasbe et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brendel et al. with the teaching of by NPL Thaubias et al.to introduce additionally powdered maltitol into liquid phase which can serve as non-cariogenic agent and also it maintains dental health (The presentation as a whole and at least Under Introduction and Under Conclusion).

19. 	Regarding claims 14, 20, 21, 22, Brendel et al. discloses that the soluble fiber can be FOS, branched maltodextrin ([0031], [0032]) and it can be 0.1-50% by weight (at least in [0026] of Brendel et al.).

20. 	Regarding claim 16, regarding dehydrated maltitol, NPL Thaubias et al. discloses that powdered maltitol is non-cariogenic (pages 1-3) and this maltitol is Sweet Pearl maltitol (Under Introduction) which can be powder form as is evidenced by NPL dried maltitol (dehydrated) and maltitol (pages 1-3).

27. 	Claims 23, 24, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel et al. (WO 2016/001191 A, English Translation) in view of Friello et al. USPN 4208431 in view of NPL Thaubias et al. as applied to claim 1 and further in view of Ribadeau-Dumas et al. USPN 5580601.

28. 	Regarding claims 23,24,34,35, the combined teachings of Brendel et al. disclose that the polyols can be powdered polyol ([0131)).
Ribadeau-Dumas et al. discloses that maltitol having less than 60-micron size used in such a composition can have excellent textural quality with stability if the particle size is 60 micron or less (col 3 lines 50-60).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kabse et al. in view of secondary prior arts of record to include the teaching of Ribadeau-Dumas et al. who discloses that maltitol used in such a composition can have excellent textural quality with stability if the particle size is 60 micron or less (col 3 lines 50-60).

Pertinent prior art
29. 	Serpelloni et al. US 2003/0190397.

Response to arguments

Applicants arguments and amendment of independent claim 1 overcome the rejections of record. Examiner has not used Kabse et al. in this office action. Therefore, the arguments made for Kabse et al. is considered as moot. 
A new ground of rejection using new secondary prior art by Friello et al. USPN 4208431 and using Brendel et al. (WO 2016/001191 A, English Translation) in view of Friello et al. USPN 4208431 in view of NPL Thaubias et al. to address amended claim 1 in this office action. 
The rejection is made as non-final.

Conclusion
30.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792